Citation Nr: 0917847	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-03 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas




THE ISSUES

1.  Entitlement to a compensable rating for the service-
connected bilateral hearing loss from November 10, 2005 to 
January 7, 2009.  

2.  Entitlement to a rating in excess of 20 percent for the 
service-connected bilateral hearing loss from January 8, 
2009.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from January 1970 to 
January 1974.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a February 2006 rating decision of the 
RO 

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge at the RO in January 2007.  A transcript 
of the proceedings is included in the file.  

In a November 2008 decision, the Board remanded the issue for 
further evidentiary development.  In a January 2009 rating 
decision, the RO granted a 20 percent rating for bilateral 
hearing loss effective on January 8, 2009.  As a result, he 
has essentially been assigned staged ratings for the 
disability.  

Accordingly, the issue has been separated as indicated on the 
initial page of this decision.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007) (a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made).  




FINDINGS OF FACT

1.  Beginning on November 9, 2005, the audiometric findings 
show that the Veteran had no more than Level I hearing acuity 
in his right ear and Level VII hearing acuity in his left ear 
even with consideration of an exceptional pattern of hearing 
loss in the left ear.  

2.  The currently certified audiometric findings showing no 
more than Level IV hearing acuity in his right ear and Level 
VIII hearing acuity in his left ear with consideration of an 
exceptional pattern of hearing loss in both ears are shown as 
likely as not to have been present when the Veteran testified 
about his hearing problems at a hearing at the RO on January 
25, 2007.  



CONCLUSIONS OF LAW

1.  Beginning on November 9, 2005, the criteria for the 
assignment of a compensable rating for the service-connected 
bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.10, 4.85, 4.86 including Diagnostic Code 6100 (2008).  

2.  By extending the benefit of the doubt to the Veteran, the 
criteria for the assignment of a rating of 20 percent for the 
service-connected bilateral hearing loss were initially met, 
beginning on January 25, 2007.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.10, 4.85, 4.86 including Diagnostic Code 6100 (2008).  

3.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 
4.86 including Diagnostic Code 6100 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); see also Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

However, insufficiency in the timing or content of VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

In a January 2006 letter, the RO informed the Veteran that in 
order to establish entitlement to an increased rating for his 
hearing loss disability, the evidence must show that the 
disability had gotten worse.  He was further advised of the 
types of evidence that would help to substantiate his claim 
for an increased rating, including doctor's statements, dates 
of examinations and tests, and statements from individuals 
who could describe from personal observation how the 
disability had worsened.  

The letter also advised him of what information and evidence 
must be submitted by the Veteran, what information and 
evidence will be obtained by VA, and the importance of 
appearing for any scheduled examinations.  

In a March 2006 letter, the Veteran was advised of how 
disability ratings and effective dates were assigned as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Although the Veteran was not advised by letter of the 
specific criteria for rating his hearing loss disability as 
required by Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
his and his representative's statements in support of the 
claim, the personal hearing testimony, and statements at the 
VA examinations demonstrate that he had constructive 
knowledge of the factors that were considered in assigning a 
disability rating.  See generally Dalton v. Nicholson, 21 
Vet. App. 23 (2007) (holding that claimant was not prejudiced 
by RO's failure to provide VCAA notice where the claimant 
demonstrated actual knowledge of the information and evidence 
necessary to substantiate his claim).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service VA 
treatment records and examination reports, and the Veteran's 
statements and personal hearing testimony.  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The Veteran was an active participant in the claims process 
and was fully informed of the status of his claim.  

Thus, the record demonstrates that the Veteran had actual 
knowledge of what was needed to substantiate the claim, which 
cured any defect in the notice provided.  See Sanders, supra.  
Any defect in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Id.  

As such, there is no indication that there is any prejudice 
to the Veteran in considering this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  



Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2008).  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Nevertheless, as is already the case in the present appeal, 
the Board observes that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  See Hart, 
supra.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2008).  

The Veteran's claim for an increased rating for his service-
connected hearing loss was received at the RO on November 10, 
2005.  From November 10, 2005 to January 7, 2009, the 
disability has been assigned a noncompensable rating under 
the provisions of Diagnostic Code 6100 of the Schedule for 
Rating Disabilities, 38 C.F.R. § 4.85.  A 20 percent rating 
was assigned as of January 8, 2009.  

The criteria for evaluating hearing impairment call for the 
consideration of the results of examinations using controlled 
speech discrimination tests (Maryland CNC) together with the 
results of puretone audiometry tests.  38 C.F.R. § 4.85 
(2007).  

These results are then charted on Table VI and Table VII, as 
set out in the Rating Schedule.  In order to establish 
entitlement to a compensable or higher evaluation for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average puretone decibel loss are met.  

Section 4.86 provides that hearing tests will be conducted 
without hearing aids.  It also addresses exceptional patterns 
of hearing loss, for example, when the puretone threshold at 
1000, 2000, 3000, and 4000 Hz are each 55 decibels or more, 
or when the puretone threshold is 30 decibels or less at 1000 
Hz, and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86 
(2008).  

At a VA audiological examination in July 2004, audiometric 
studies revealed puretone thresholds of 40, 50, 60 and 60 
decibels in the right ear and 65, 60, 90, and 105 decibels in 
the left ear at 1000, 2000, 3000, and 4000 hertz, 
respectively.  The average pure tone threshold in the right 
ear was 53 decibels and in the left ear was 80 decibels.  
Speech discrimination ability was 96 percent in the right ear 
and 88 percent in the left ear.  The examiner diagnosed mild 
to severe sensorineural hearing loss in the right ear; and 
moderately severe to profound mixed hearing loss in the left 
ear.  

At a VA audiological examination in November 2005, 
audiometric studies revealed puretone thresholds of 40, 50, 
55, and 55 decibels in the right ear and 70, 65, 90, and 105 
decibels in the left ear at 1000, 2000, 3000, and 4000 hertz, 
respectively.  The average pure tone threshold in the right 
ear was 50 decibels and in the left ear was 83 decibels.  
Speech discrimination ability was 94 percent in the right ear 
and 88 percent in the left ear.  The examiner diagnosed mild 
to severe sensorineural hearing loss in the right ear; and 
moderately severe to profound mixed hearing loss in the left 
ear.  

Pursuant to the Board's remand request, the Veteran was 
afforded another VA audiological examination on January 8, 
2009.  At that time, the Veteran reported difficulty hearing 
women and children speak, as well as difficulty hearing 
people talking in crowds.  Audiometric studies revealed 
puretone thresholds of 55, 60, 65, and 65 decibels in the 
right ear and 85, 75, 95, and 105 decibels in the left ear at 
1000, 2000, 3000, and 4000 hertz, respectively.  The average 
pure tone threshold in the right ear was 61 decibels and in 
the left ear was 90 decibels.  Speech discrimination was 90 
percent in the right ear and 88 percent in the left ear.  

The findings on the Veteran's audiometric studies in 
November 2005 correlate to a designation of level I hearing 
in the right ear and level VII hearing in the left ear.  
Table VII of § 4.85 provides for a 0 percent (noncompensable) 
evaluation under Diagnostic Code 6100 when those levels of 
hearing are demonstrated.  An exceptional pattern of hearing 
loss was demonstrated in the left ear at this examination as 
provided in § 4.86(a), i.e., the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) was 55 decibels or higher.  Utilizing Table VIA, the 
Veteran's audiometric studies correlate to a designation of 
VII hearing in the left ear.  With level I hearing in the 
right ear, a noncompensable evaluation is still the result.  

More severe hearing loss disability was not clinically 
demonstrated until the Veteran's January 8, 2009 VA 
audiological evaluation.  At that time, audiometric studies 
correlated to a designation of level IV in the right ear and 
level VIII hearing in the left ear which results in a 20 
percent evaluation under Diagnostic Code 6100.  At this 
examination, an exceptional pattern of hearing loss was 
demonstrated in both ears as delineated in § 4.86(a), i.e., 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) was 55 
decibels or higher.  Utilizing Table VIA, the Veteran's 
audiometric studies correlate to a designation of level IV 
hearing in the right ear and level VIII hearing in the left 
ear.  However, this results in a 20 percent evaluation for 
the Veteran's hearing loss disability.  

Consequently, the Board finds that the Veteran has not met 
the criteria for higher than a 20 percent rating for his 
bilateral hearing loss; or the criteria for a rating in 
excess of 20 percent at any time during the appeal period.  
See Hart, supra.  

However, the Board that the Veteran's hearing testimony on 
January 25, 2007 as likely as not reflected the date on which 
his increase in disability can be documented.  According, the 
increased rating of 20 percent is assignable beginning on 
that date.  

The Board is sympathetic to the Veteran's assertions that his 
level of hearing loss is more severely disabling, 
particularly with regard to his difficulty hearing his people 
speak, and should be compensated accordingly.  However, 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Here, a mechanical application of the rating schedule results 
in a noncompensable rating under Diagnostic Code 6100 from 
November 10, 2005 through January 24, 2007 and a 20 percent 
rating from the date of his most recent VA examination, 
January 25, 2007.  

The provisions of 38 C.F.R. § 3.321(b)(1) have also been 
considered.  However, in this case, the evidence does not 
show that the Veteran's hearing loss disability presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant referral under 38 C.F.R. 
§ 3.321(b)(1) at any time during the rating period.  Evidence 
of an exceptional disability picture, such as frequent 
hospitalization or marked interference with employment due to 
the hearing loss disability has not been demonstrated.  In 
fact, the record is devoid of any periods of hospitalization 
or loss of time from work for the Veteran's hearing loss.  
Hence, the Board finds that a referral for consideration of 
an extraschedular rating is not appropriate.  



ORDER

An increased, compensable rating for the service-connected 
bilateral hearing loss prior to January 25, 2007 is denied.  

An increased rating of 20 percent, but not higher for the 
service-connected bilateral hearing loss beginning on January 
25, 2007 is granted, subject to the regulations controlling 
the disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


